DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgement of Receipt
	Applicant's response filed on 11/19/2021 to the Office Action mailed on 08/19/2021 is acknowledged.
Claim Status
Claims 1-5 are pending. 
Claim 1 is currently amended.
Claims 1-5 have been examined.
Claims 1-5 are rejected.
New Examiner
	The instant application has been reassigned to Examiner Ali Soroush. 

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.
New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9254286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims require that there be no preservative, the composition have a viscosity of 70-90 cpi and an osmolality of 280-320 mOsm/kg the instant limitations would have been obvious to one of ordinary skill in the art at the time of the instant invention. U.S. Patent No. 9254286 B2 claims are silent as to the viscosity and osmolality, however it would have been obvious to one of ordinary skill in the art to arrive at the instantly claimed properties of the composition through routine optimization to provide a composition that when applied to the eye will be safe, effective, and comfortable. U.S. Patent No. 9254286 B2 claims benzalkonium chloride which is a preservative. However, it would have been obvious to one of ordinary skill in the art to exclude benzalkonium chloride since it is an optional ingredient. 
This is a new ground of rejection.
Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9750684 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims require that there be no preservative, the composition have a viscosity of 70-90 cpi and an osmolality of 280-320 mOsm/kg the instant limitations would have been obvious to one of ordinary skill in the art at the time of the instant invention. U.S. Patent No. 9750684 B2 claims are silent as to the viscosity and osmolality, however it would have been obvious to one of ordinary skill in the art to arrive at the instantly claimed properties of the composition through routine optimization to provide a composition that when applied to the eye will be safe, effective, and comfortable. U.S. Patent No. 9750684 B2 claims benzalkonium chloride which is a preservative. However, it would have been obvious to one of ordinary skill in the art to exclude benzalkonium chloride since it is an optional ingredient. 
.
Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9993471 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims require that there be no preservative, the composition have a viscosity of 70-90 cpi and an osmolality of 280-320 mOsm/kg the instant limitations would have been obvious to one of ordinary skill in the art at the time of the instant invention. U.S. Patent No. 9993471 B2 claims are silent as to the viscosity and osmolality, however it would have been obvious to one of ordinary skill in the art to arrive at the instantly claimed properties of the composition through routine optimization to provide a composition that when applied to the eye will be safe, effective, and comfortable. U.S. Patent No. 9993471 B2 claims benzalkonium chloride which is a preservative. However, it would have been obvious to one of ordinary skill in the art to exclude benzalkonium chloride since it is an optional ingredient. 
This is a new ground of rejection.
Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10675279 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the instant claims require that there be no naphazoline and an osmolality of 280-320 mOsm/kg the instant limitations would have been obvious to one of ordinary skill in the art at the time of the instant invention. U.S. Patent No. 10675279 B2 claims are silent as to the osmolality, however it would have been obvious to one of ordinary skill in the art to arrive at the instantly claimed properties of the composition through routine optimization to provide a composition that when applied to the eye will be safe, effective, and comfortable. U.S. Patent No. 10675279 B2 claims naphazoline. However, it would have been obvious to one of ordinary skill in the art to exclude naphazoline since it is an optional ingredient. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617